 



Exhibit 10.66
EXECUTIVE RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of
June 18, 2007 (the “Grant Date”), between CYBERONICS, INC., a Delaware
corporation (the “Company”), and Daniel Jeffrey Moore (the “Executive”).
     1. Award. Pursuant to the Company’s New Employee Equity Inducement Plan
(the “Plan”), as of the Grant Date, 100,000 shares of the Company’s common stock
(the “Restricted Shares”) shall be issued as hereinafter provided in the
Executive’s name subject to certain restrictions thereon. The Executive hereby
acknowledges receipt of a copy of the Plan and the Prospectus relating thereto
pursuant to the Securities Act of 1933, and agrees that this award of Restricted
Shares shall be subject to all of the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof. All
stock dividends and other changes in capitalization on a Restricted Share shall
be subject to the same Forfeiture Restrictions (as hereinafter defined) as are
applicable to such Restricted Share.
     2. Restricted Shares. The Executive hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Executive’s service relationship with the
Company (as provided in Section 5) for any reason other than as provided in
Section 2(b), the Executive shall, for no consideration, forfeit to the Company
all Restricted Shares then subject to the Forfeiture Restrictions. The
prohibition against transfer and the Executive’s obligation to forfeit and
surrender the Restricted Shares to the Company upon the Executive’s termination
of service are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
     (b) Vesting/Lapse of Forfeiture Restrictions. Until the Restricted Shares
are fully vested or forfeited, on each of the first four anniversaries of May 1,
2007, so long as the Executive continues in a service relationship with the
Company (as provided in Section 5) on such anniversary date, 25,000 of the
Restricted Shares shall vest and the Forfeiture Restrictions shall lapse on such
vested shares, subject to earlier vesting as provided in the Employment
Agreement between the Company and Executive dated April 26, 2007 (“Employment
Agreement”), the related terms of which are hereby incorporated herein by
reference.
     (c) Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Executive’s name, pursuant to which the Executive
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions). The Executive
may not sell, transfer, pledge, exchange,

 



--------------------------------------------------------------------------------



 



hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
with respect to such shares have expired, and a breach of the terms of this
Agreement shall cause a forfeiture of all then remaining Restricted Shares. The
certificate shall contain an appropriate endorsement reflecting the Forfeiture
Restrictions. The certificate shall be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Committee
as a depository for safekeeping until the forfeiture of such Restricted Shares
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this award. Upon the lapse of the Forfeiture Restrictions without forfeiture
of the Restricted Shares, the Company shall cause a new certificate or
certificates to be issued without legend (except for any legend required
pursuant to applicable securities laws or any other agreement to which the
Executive is a party) in the name of the Executive in exchange for the
certificate evidencing the Restricted Shares.
     (d) Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
     3. Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income to the Executive for federal or state income tax purposes, the Executive
is responsible for taxes due from Executive on such compensation income. The
Executive may satisfy the minimum withholding tax obligations of the Company by
electing to have the Company withhold from the Shares to be issued upon the
lapse of the Forfeiture Restrictions on the Restricted Shares that number of
Shares having a Fair Market Value that approximates but is less than the minimum
amount required to be withheld. In the event that the Executive fails to
reimburse the Company for amounts the Company is required to pay as withholding
taxes on behalf of the Executive, the Company has the right to withhold from
amounts otherwise due to the Executive, and the Executive hereby authorizes such
withholding, an amount equal to the withholding taxes paid by the Company by
reason of compensation income to the Executive resulting under this Agreement.
     4. Status of Stock. The Executive agrees that the Restricted Shares issued
under this Agreement will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. The Executive also agrees that (i) the certificates representing the
Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted

-2-



--------------------------------------------------------------------------------



 



Shares on the stock transfer records of the Company if such proposed transfer
would constitute a violation of the Forfeiture Restrictions or, in the opinion
of counsel satisfactory to the Company, of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of the Restricted Shares.
     5. Service Relationship. For purposes of this Agreement, the Executive
shall be considered to be in service to the Company as long as the Executive
continues to be employed pursuant to the terms of the Employment Agreement.
Nothing in the adoption of the Plan, or the award of the Restricted Shares
thereunder pursuant to this Agreement, shall confer upon the Executive the right
to continued service by or with the Company, except as provided in the
Employment Agreement.
     6. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Executive, such
notices or communications shall be effectively delivered if hand delivered to
the Executive at his principal place of employment or if sent by registered or
certified mail to the Executive at the last address the Executive has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if hand-delivered to the Company’s General Counsel or if
sent by registered or certified mail to the Company at its principal executive
offices.
     7. Amendment. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by the Executive or by any
Executive, officer, or representative of the Company or by any written agreement
unless signed by the Executive and by an officer of the Company who is expressly
authorized by the Company to execute such document.
     8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.
     9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all effective as of the Grant Date.

-3-



--------------------------------------------------------------------------------



 



            CYBERONICS, INC.
      By:   /s/ David S. Wise         David S. Wise        Vice President &
General Counsel          DANIEL JEFFREY MOORE
        /s/ Daniel J. Moore                

-4-